Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-16 of U.S. Application 16/574,486 filed on September 18, 2019 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2019 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.



Reasons for Allowance

Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a method of sensing a fault or disturbance on a conductor of a power distribution network, comprising: inputting the raw output from the Rogowski coil into an integrator circuit of the line monitoring device to produce an integrated output; inputting the raw output from the Rogowski coil into an all-pass filter of the line monitoring device to produce a filtered output in combination with the other limitations of the claim. The prior art only discloses flaw detection using a monitoring device and not a Rogowski coil or an all-pass filter.

Claims 2-8 are also allowed as they depend on allowed claim 1. 

Regarding claim 9, the prior art of record taken alone or in combination fail to teach or suggest a line monitoring device configured to detect a fault or disturbance on a conductor of a power distribution network, comprising: and a fault detection circuit disposed within the housing and being electrically coupled to the Rogowski coil, an all-pass filter configured to receive the raw output from the Rogowski coil and produce a filtered output in combination with the other limitations of the claim. The prior art only discloses flaw detection using a monitoring device and not a Rogowski coil or an all-pass filter.

Claims 10-15 are also allowed as they depend on allowed claim 9. 

Regarding claim 16, the prior art of record taken alone or in combination fail to teach or suggest a fault detection system, comprising: wherein the fault detection circuit comprises: an integrator circuit configured to receive the raw output from the Rogowski coil and produce an 

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Danesh et al (US Pat. No 9933463): discloses current measurement of a line. 

Gilbert et al (USPGPub 20140253140): discloses all-pass filtering for an abnormality detector.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868